DETAILED ACTION
This action is in response to the claimed listing filed on 08/13/2021.
 Terminal Disclaimer filed on 08/13/2021 is approved by TC2100.
Examiner’s Statement of Reasons for Allowance
Claims 2-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to a method (Claims 2-15, 39), a non-transitory computer readable storage medium (Claims 16-26), and computing systems (Claims 27-37, and claim 38). The claim invention recites, in part, to include at least features,
monitoring a status of each of one or more data processing jobs, wherein each data processing job is executed, using at least one of the monitored applications, on one or more of the monitored computing devices,
wherein a data processing job is hosted by at least one of the monitored computing devices and, when executed, receives input data records from a data source, the input data records having one or more fields containing data, performs one or more operations to process the data in the one or more fields of the received input data records, and outputs output data records to a destination, the output data records having one or more fields containing data;
as amended in claim 2 and similarly in independent claims 16, 27, and 38.
Close prior arts of record, SolarWinds-App, SolarWinds-Rev, and SolarWinds-Net are relied and they address a performance monitor that allows a license user to access a portal to configure a performance of an application.

Accordingly, the claimed features as amended are not found in the prior arts of record. 

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 27, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191